Citation Nr: 1138555	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-13 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 30 percent for osteoarthritis of the right hip, with hip contracture, including determining whether it was appropriate to reduce the rating for this disability from 80 to 30 percent effective September 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran had active military service from April 1982 to May 1990.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the rating for the Veteran's right hip disability from 80 to 30 percent prospectively effective as of September 1, 2007.

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

When submitting his May 2008 substantive appeal (VA Form 9), the Veteran indicated he wanted a hearing at the RO before a Veterans Law Judge of the Board.  He reiterated this request in a statement subsequently submitted in August 2009.  The RO resultantly sent him a letter that same month notifying him of his scheduled travel Board hearing; however, in a September 2009 statement, he requested his hearing be rescheduled until after January 2010 due to family matters out of state.  He again indicated his desire to have a hearing before the Board in a June 2011 statement, but this time he indicated he wanted a videoconference hearing rather than a travel Board hearing.  There is no indication in the claims file that his hearing has been rescheduled, as requested, either a travel Board hearing or a videoconference hearing.

He is entitled to this hearing before deciding his appeal.  See 38 C.F.R. § 20.700(a).  And this is true irrespective of whether he has a travel Board hearing or, as he most recently requested, a videoconference hearing before the Board.  See 38 C.F.R. § 20.704 and 38 C.F.R. § 20.700(e).


Accordingly, this claim is REMANDED for the following action:

Schedule a videoconference hearing before the Board, unless the Veteran alternatively is still amenable to having a travel Board hearing, instead, if per chance he could have this hearing sooner.  Notify him at his current address of the date, time, and location of his hearing, once scheduled, and put a copy of this letter in his claims file.  Once he has been provided this requested hearing, or in the event he changes his mind and withdraws this hearing request or fails to appear for the hearing on the date scheduled, the file should be returned to the Board for further appellate consideration of his claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


